Citation Nr: 9906573	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  93-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension 
prior to January 20, 1993.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension beginning January 20, 1993.  

2.  Entitlement to a compensable evaluation for cellulitis of 
the right ankle.  

(The issue of whether the veteran's disability compensation 
should be withheld to recoup his Armed Forces readjustment 
pay is the subject of a separate Board of Veterans Appeals 
decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1974 to November 
1991.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from May 1992 and 
February 1993 rating decisions of the Nashville, Tennessee 
Regional Office (hereinafter "the RO").  The May 1992 
rating decision, in pertinent part, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation and granted service 
connection for cellulitis of the right ankle with a 
noncompensable disability evaluation.  Service connection was 
also granted for residuals of a nondisplaced fracture of the 
right radial head with a noncompensable disability 
evaluation.  The February 1993 rating decision, in pertinent 
part, granted service connection for hypertension and 
assigned a noncompensable disability evaluation.  

In a September 1995 decision, the Board denied an increased 
evaluation for the veteran's bilateral hearing loss and 
granted a 10 percent disability for the veteran's service-
connected residuals of a nondisplaced fracture of the right 
radial head.  The Board remanded the remaining issues on 
appeal to the RO to obtain private treatment records and to 
afford the veteran a Department of Veterans Affairs 
(hereinafter "VA") examination.  An August 1998 rating 
decision, in pertinent part, increased the disability 
evaluation assigned for the veteran's service-connected 
hypertension to 10 percent.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Prior to January 20, 1993, the veteran's hypertension has 
been reasonably shown to be productive of diastolic pressure 
predominantly 100 or more, but no more.  

3.  Beginning on January 20, 1993, the veteran's hypertension 
is productive of no more than diastolic pressure 
predominantly 100 or more, or alternatively considered, 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more.  

4.  The veteran's cellulitis of the right ankle is productive 
of no more than slight exfoliation, exudation or itching of a 
nonexposed surface or small area.  


CONCLUSIONS OF LAW

1.  For the period prior to January 20, 1993, the schedular 
criteria for a 10 percent evaluation for hypertension have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7 and Diagnostic 
Code 7101 (1998).  

2.  For the period beginning January 20, 1993, the schedular 
criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 
4.7 and Diagnostic Code 7101 (1998).  

3.  The schedular criteria for a compensable evaluation for 
cellulitis of the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.20 and Diagnostic Codes 7803, 7804, 
7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1997), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, an additional 
remand, in order to allow for further development of the 
record, is not appropriate.  

I.  Increased Evaluation for Hypertension

The Board notes that the veteran has not been prejudiced by 
the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In this regard, in August 
1998, based on the veteran's testimony and the evidence of 
record, the RO issued, in effect, a staged rating for the 
disability.  In the supplemental statement of the case issued 
in August 1998, following the rating decision, the RO 
discussed the staged rating.  See Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  

As this appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with his original claim 
for service connection for hypertension, separate, or 
"staged," ratings may be assigned for separate periods of 
time, based on the facts found.  See Fenderson.  In this 
case, the veteran has been assigned a noncompensable 
disability evaluation for the period from November 16, 1991, 
the date of discharge, to January 19, 1993 and a 10 percent 
evaluation from January 20, 1993, to the present.  Thus, 
since the veteran was in receipt of a noncompensable 
evaluation from November 16, 1991 to January 19, 1993, this 
decision will address whether he was or is entitled to a 
compensable evaluation for such period as well as whether he 
is entitled to a disability evaluation in excess of 10 
percent beginning January 20, 1993.  

A.  Prior to January 20, 1993

i  Historical Review

The veteran's service medical records indicate that pursuant 
to a November 1977 examination, he was noted to have a blood 
pressure reading of 119/80.  A September 1981 treatment entry 
noted a blood pressure reading of 108/70 and a December 1981 
entry reported a reading of 126/78.  Several additional blood 
pressure readings were taken throughout the veteran's period 
of service.  An August 1985 hospital narrative summary noted 
that over several days in the hospital, the veteran had 
diastolic pressure in the high 90s and he was put on a low 
salt diet with no improvement.  It was reported that the 
veteran was started on Catapres and had an excellent response 
with a blood pressure averaging 112/70.  The final diagnoses 
included hypertension.  A November 1985 treatment entry noted 
that the veteran was back for a blood pressure check and 
wanted to be taken off medication.  He was to start a low 
salt diet.  A blood pressure reading of 120/70 was indicated.  
A January 1990 treatment entry related a blood pressure 
reading of 146/70.  The November 1991 separation examination 
report noted a blood pressure reading of 122/80.  There were 
notations that the veteran's heart and vascular system were 
normal.  

The veteran underwent a VA general medical examination in 
December 1991.  It was noted that the veteran had no history 
of cardiovascular disease and that he was not on any 
medication for chest pain.  The examiner reported blood 
pressure readings of 152/104, sitting, 148/86, recumbent and 
170/104, standing.  The examiner indicated that the veteran's 
blood pressure was mildly elevated in a sitting and standing 
position and that it was normal in the recumbent position.  
It was further observed that the veteran's blood pressure at 
discharge from service was 122/80.  The examiner commented 
that the veteran needed to check his blood pressure a few 
times to see if he had hypertension or not since his blood 
pressure was completely normal at discharge.  The diagnoses 
did not refer to hypertension.  A July 1992 VA audiological 
examination report made no reference to the veteran's blood 
pressure.  

In February 1993, service connection was granted for 
hypertension.  A noncompensable disability evaluation was 
assigned effective November 16, 1991.  

ii  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  The Board 
notes that the regulations governing the evaluations of 
cardiovascular disorders were amended as of January 12, 1998.  
See 62 FEDERAL REGISTER 65207 (1997) (to be codified at 
38 C.F.R. §§ 4.100-4.102).  The Board observes that the 
regulations in effect prior to January 12, 1998 are 
applicable for the period from November 16, 1991 to January 
19, 1993.  Under the regulations in effect prior to January 
12, 1998, a 10 percent evaluation is warranted for 
hypertensive vascular disease (essential arterial 
hypertension) where the diastolic pressure is predominantly 
100 or more.  A minimum 10 percent evaluation is also 
assigned when continuous medication is shown necessary for 
the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
Part 4, Diagnostic Code 7101 (1997).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The Board observes that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of 
hypertensive vascular disease (essential arterial 
hypertension) with diastolic pressure predominantly 100 or 
more for the period prior to January 20, 1993.  38 C.F.R. 
Part 4, Diagnostic Code 7101 (1998).  The December 1991 VA 
general medical examination report noted blood pressure 
readings of 152/104, sitting, 148/86, recumbent and 170/104, 
standing.  The examiner, at that time, indicated that the 
veteran's blood pressure was mildly elevated in a sitting and 
standing position and that it was normal in the recumbent 
position.  The examiner also commented that the veteran 
needed to check his blood pressure a few times to see if he 
had hypertension since his blood pressure was normal at 
discharge.  A diagnosis of hypertension was not indicated.  
The Board observes that the veteran's separation examination 
did note a blood pressure reading of 122/80.  However, the 
veteran's service medical records indicated that he was 
diagnosed with hypertension in August 1985 and that he was 
put on medication for such disorder at that time.  
Additionally, the Board notes that the December 1991 VA 
general medical examination report, as noted above, indicated 
two diastolic blood pressure readings of 100 or more.  
Consequently, in consideration of the provisions of 38 C.F.R. 
§ 4.7 (1998), the Board is of the view that the evidence is 
sufficiently in equipoise as to whether a 10 percent 
disability evaluation, reflecting diastolic pressure 
predominantly 100 or more for the period prior to January 20, 
1993 (November 16, 1991 to January 19, 1993), is more nearly 
indicative of the veteran's disability picture under the 
facts of this case.  The Board observes that the evidence of 
record fails to indicate that the veteran suffered from 
diastolic pressure predominantly 110 or more with definite 
symptoms as required for a 20 percent disability evaluation 
under the appropriate schedular criteria noted above for the 
period in question.  Accordingly, the Board concludes that a 
10 percent evaluation is warranted for the veteran's service-
connected hypertension for the period prior to January 20, 
1993.  

B.  Subsequent to January 20, 1993

i  Historical Review

The veteran's service medical records, as to this issue, were 
discussed above.  The veteran underwent a VA general medical 
examination in December 1991.  The diagnoses did not refer to 
hypertension.  

As noted above, in February 1993, service connection was 
granted for hypertension.  A noncompensable disability 
evaluation was assigned effective November 16, 1991.  

ii  Increased Evaluation

As noted above, the regulations governing the evaluations of 
cardiovascular disorders were amended as of January 12, 1998.  
See 62 FEDERAL REGISTER 65207 (1997) (to be codified at 
38 C.F.R. §§ 4.100-4.102).  The Board observes that the 
regulations applicable as of January 12, 1998, are more 
favorable to the pending claim for an increased rating for 
the period beginning in January 20, 1993.  Therefore, the 
Board concludes that the veteran's claim will be evaluated 
under the new regulations governing hypertensive vascular 
disease.  See Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991) 
(when there has been a change in an applicable regulation 
after a claim has been filed, but before final resolution, 
the regulation most favorable to the claimant must be 
applied).  Under the regulations in effect as of January 12, 
1998, a 10 evaluation is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
where diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; a minimum 
10 percent evaluation is assigned for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more, or; systolic pressure of 200 or more.  38 C.F.R. 
Part 4, Diagnostic Code 7101 (1998).  

A February 1993 treatment report from Dr. Harris, noted that 
the veteran had a past medical history of hypertension.  Dr. 
Harris indicated that the veteran reported that he was 
treated with Catapres for a short period of time during 
service and was eventually weaned from such medication under 
the direction of a physician.  The veteran reported that he 
had done well since that time and was otherwise feeling well.  
Dr. Harris noted blood pressure readings of 150/90 in the 
left arm 140/86 in the right arm.  An additional reading of 
140/88 was also indicated.  The impression included 
borderline hypertension.  

At the March 1993 hearing on appeal, the veteran testified 
that he found out that he had hypertension when he was 
hospitalized during service.  He stated that he was not 
currently taking medication for his hypertension.  The 
veteran indicated that he was having his blood pressure 
checked and two weeks earlier a physician had indicated that 
his blood pressure was borderline.  At the September 1993 
hearing on appeal, the veteran testified that he was not on 
any medication for his high blood pressure at that time.  He 
indicated that he last was on medication for such disorder 
about one to two years earlier.  

VA treatment records dated from February 1994 to March 1996 
indicated that the veteran was treated for several disorders.  
A February 1994 entry indicated an impression which included 
hypertension.  A March 1996 entry noted a blood pressure 
reading of 160/98.  The veteran underwent a VA cardiovascular 
examination in April 1996.  It was noted that the veteran had 
been on a low salt diet.  He complained of minimal shortness 
of breath with exertion.  The veteran reported that he did 
not have any significant dyspnea during strenuous physical 
activity.  It was observed that the veteran took no 
medication.  The examiner indicated that blood pressure 
readings, taken by a nurse, were 168/96 sitting and 154/96 
standing.  The examiner indicated that physician readings 
were 180/96 sitting and 200/100 on the left.  The assessment 
included systemic hypertension with end-organ damage 
consisting of a S4 and grade II retinopathy.  

VA treatment records dated from May 1996 to December 1997 
indicated that the veteran continued to receive treatment for 
multiple disorders including hypertension.  A May 1996 entry 
noted a blood pressure reading of 146/92.  The assessment was 
hypertension.  The veteran was put on a trial of "HCTZ".  A 
June 1996 entry noted a reading of 148/92.  The assessment 
was hypertension with no improvement.  A December 1996 entry 
related an assessment of hypertension.  Blood pressure 
readings of 160/94 and 150/90 were noted.  A January 1997 
entry noted a blood pressure reading of 132/88.  The 
assessment was hypertension in good control.  An April 1997 
entry indicated an assessment of hypertension, stable, with a 
blood pressure reading of 132/80.  An August 1997 entry noted 
a blood pressure reading of 130/82 and an assessment of 
hypertension and a December 1997 report noted a blood 
pressure reading of 136/80 with the same assessment.  

The veteran underwent a VA orthopedic examination in April 
1998.  It was noted that the veteran's past medical history 
was significant for high blood pressure since 1985.  The 
examiner noted that the veteran was treated with lifestyle 
modifications, but had been on medication for approximately 
one year.  An August 1998 rating decision increased the 
disability evaluation assigned for the veteran's service-
connected hypertension effective January 20, 1993.  The 10 
percent disability evaluation has remained in effect. 

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more with 
continuous medication for control for the period beginning 
January 20, 1993.  38 C.F.R. Part 4, Diagnostic Code 7101 
(1998).  The April 1996 VA cardiovascular examination report 
noted that the veteran had been on a low salt diet.  The 
examiner reported that blood pressure readings, taken by a 
nurse, were 168/96 sitting and 154/96 standing.  The examiner 
indicated that physician readings were 180/96 sitting and 
200/100 on the left.  The assessment included hypertension 
with end-organ damage consisting of S4 and grade II 
retinopathy.  The Board notes that a subsequent May 1996 VA 
treatment record noted a blood pressure reading of 146/92.  
The assessment, at that time, was hypertension and the 
veteran was put on a trial period of medication.  VA 
treatment records dated in June 1996 and December 1996 
indicated readings of 148/92, 160/94 and 150/90.  
Additionally, a January 1997 VA treatment entry noted an 
assessment of hypertension in good control and subsequent 
treatment entries indicated readings between 130 to 136 
diastolic and 80 to 82 systolic.  

The Board observes that the medical evidence of record 
clearly fails to indicate that the veteran suffers from 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more as required for a 20 
percent disability evaluation pursuant to the appropriate 
schedular criteria noted above.  The Board observes that the 
April 1996 VA cardiovascular examination report did note one 
blood pressure reading of 200 systolic.  However, all other 
blood pressure readings, including the most recent blood 
pressure readings noted above, were all 160 or below in the 
systolic range or below 100 diastolic.  Consequently, the 
evidence does not show systolic pressure predominantly 200 or 
more or diastolic pressure predominantly 110 or more and is 
not indicative of an increased evaluation under such 
criteria.  Further, to ensure that the veteran is not 
prejudiced by the Board's decision to evaluate him under the 
new regulations, the regulations in effect prior to January 
12, 1998, will also be examined to determine if an increased 
evaluation could be made thereunder.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  A 20 percent evaluation under the old 
criteria requires diastolic pressure of predominantly 110 or 
more with definite symptoms.  38 C.F.R. Part 4, Diagnostic 
Code 7101 (1997).  As noted above, the recent blood pressure 
readings of record do not in any way indicate diastolic 
pressure of 110 or more.  The Board observes that the 
evidence of record simply does not satisfy the criteria for 
an increased evaluation pursuant to either the old or new 
regulations.  Therefore, the Board concludes that the 10 
percent evaluation sufficiently provides for the veteran's 
present level of disability.  The Board observes that the 
evidence of record simply does not satisfy the criteria for 
an increased evaluation pursuant to either the old or new 
regulations.  Accordingly, an increased evaluation for 
hypertension for the period beginning in January 20, 1993, is 
not warranted.

II.  Increased Evaluation for Cellulitis of the Right Ankle

A.  Historical Review

The veteran's service medical records indicate that he was 
seen in March 1985 with pain in the right Achilles tendon.  
The assessment was cellulitis of the right leg. A July 1985 
treatment entry noted an assessment of acute tendonitis.  An 
August 1985 hospital report indicated final diagnoses 
including cellulitis and abscess of the right foot.  An 
October 1985 hospital report noted that the veteran was 
admitted for an infection of the right ankle joint.  The 
final diagnoses were infected ankle on the right and infected 
sinus tract anterior to Achilles tendon on the right.  The 
November 1991 separation examination report noted that the 
veteran had a medial and anterior right ankle scar and a 
dorsal right foot scar.  It was noted that the veteran had 
cellulitis of the right ankle which was resolved.  There was 
also a notation that the veteran's lower extremities were 
normal.  

The veteran underwent a VA general medical examination in 
December 1991.  The diagnoses included history of cellulitis 
of the right ankle, resolved.  A December 1991 radiological 
report, as to both feet, noted that there was no evidence of 
fracture, dislocation or bony erosion identified.  Joint 
spaces were well maintained and no soft tissue swelling was 
identified.  

In May 1992, service connection was granted for cellulitis of 
the right ankle.  A noncompensable disability evaluation was 
assigned which has remained in effect.  

B.  Increased Evaluation

The rating schedule does not specifically address cellulitis 
of the right ankle.  In such situations, it is permissible to 
evaluate the veteran's service-connected disorder under the 
provisions of the schedule which pertains to a closely 
related disease or injury which is analogous in terms of the 
functions affected, as well as anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (1998).  The veteran's 
service-connected cellulitis of the right ankle will be 
evaluated as eczema under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7806 (1998).  A noncompensable evaluation is 
warranted for cellulitis of the right ankle with slight, if 
any, exfoliation, exudation or itching of a nonexposed 
surface or small area.  A 10 percent evaluation requires 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  38 C.F.R. Part 4, 
Diagnostic Code 7806 (1998).  A 10 percent evaluation is 
warranted for superficial poorly nourished scars with 
repeated ulceration.  38 C.F.R. Part 4, Diagnostic Code 7803 
(1998).  A 10 percent evaluation is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  

A February 1993 report from Dr. Harris, noted that the 
veteran had a past medical history of cellulitis involving 
the right ankle in 1987 for which he was hospitalized.  The 
examiner noted that there was no edema of the extremities.  
The diagnoses included history of cellulitis.  

At the March 1993 hearing on appeal, the veteran testified 
that a couple of weeks earlier, his ankle was swollen and 
tender.  He indicated that his right ankle was "bigger" 
than his left ankle behind the Achilles tendon.  The veteran 
also reported that he had not recently had trouble moving his 
ankle.  At the September 1993 hearing on appeal, the veteran 
testified that his ankle was still "kind of hard" in one 
particular area.  The veteran stated that he did have pain in 
his ankle at times.  He said he would sometimes have to 
"pop" his ankle into place.  

VA treatment records dated from February 1994 to March 1996 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA cardiovascular examination in 
April 1996.  It was noted that the veteran reported that he 
had a right Achilles tendon injury in 1988 and had developed 
right ankle cellulitis.  He stated that since that time he 
had rare episodes of ankle pain and some dry skin irritation 
about the Achilles tendon scar.  It was observed that the 
veteran did not report any erythema, edema, discharge or 
fever.  The examiner noted that examination of the right 
ankle revealed a small 3 cm scar on the medial portion of the 
base of the Achilles tendon which appeared to be well-healed.  
The examiner indicated that there was no erythema and that 
palpation revealed no abnormality or pain.  The range of 
motion of the right ankle was normal and the veteran's gait 
was normal.  The assessment included history of right ankle 
cellulitis treated in 1988.  The examiner commented that 
there was no evidence by history or examination of recent 
cellulitis with a normal physical examination.  

A July 1996 VA orthopedic examination report noted that the 
veteran had complaints of pain in his ankles.  The diagnoses 
referred to other disorders.  An August 1997 VA orthopedic 
examination report did not refer to any right ankle 
disorders.  VA treatment records dated from May 1996 to 
December 1997 referred to continuing treatment for multiple 
disorders.  An April 1998 VA orthopedic examination referred 
to disorders other than a right ankle disorder.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than slight exfoliation, 
exudation or itching of a nonexposed surface or small area.  
38 C.F.R. Part 4, Diagnostic Code 7806 (1998).  The April 
1996 VA cardiovascular examination report noted that the 
veteran reported rare episodes of right ankle pain and some 
dry skin irritation about the Achilles tendon scar.  It was 
noted that the veteran did not report any erythema, edema, 
discharge or fever.  The examiner indicated that there was a 
small 3 cm scar on the medial portion of the base of the 
Achilles tendon of the right ankle which appeared to be well-
healed.  The examiner reported that there was no erythema and 
that palpation revealed no abnormality or pain.  The range of 
motion of the right ankle was normal.  The assessment 
included history of right ankle cellulitis treated in 1988.  
The examiner commented that there was no evidence by history 
or examination of recent cellulitis with a normal physical 
examination.  

The Board observes that the medical evidence of record fails 
to indicate what could be reasonably considered to be 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area, as required for a 10 
percent disability evaluation pursuant to the appropriate 
schedular criteria noted above.  The examiner, pursuant to 
the April 1996 VA examination report, specifically stated 
that there was no evidence by history or examination of 
recent cellulitis of the right ankle.  There was also no 
evidence of erythema or abnormality or pain on palpation.  
The Board further observes that the clinical and other 
probative evidence of record fails to reflect that the 
veteran suffers from a poorly nourished scar with repeated 
ulceration or a tender and painful scar on objective 
demonstration, such as would warrant a separately assignable 
compensable rating.  38 C.F.R. Part 4, Diagnostic Code 7803, 
7804 (1998).  The April 1996 VA examination report noted that 
a 3 cm scar on the medial portion of the based of the 
Achilles tendon appeared to be well-healed.  Therefore, the 
Board concludes that the 10 percent disability evaluation 
adequately reflects the veteran's present level of 
disability.  Accordingly, an increased evaluation for the 
veteran's cellulitis of the right ankle is not warranted.  


ORDER

A 10 percent evaluation for hypertension is granted for the 
period prior to January 19, 1993, subject to the laws and 
regulations governing the award of monetary benefits.  An 
evaluation in excess of 10 percent for hypertension for the 
period beginning January 20, 1993, is denied.  A compensable 
evaluation for cellulitis of the right ankle is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

